DETAILED ACTION
This Office action is in response to Amendment filed on 12/30/2021.  Claims 21-26 and 29-42 were pending with claims 21, 22, 26, 29, 37, and 38 amended and claims 1-20, 27, and 28 canceled.  Claims 21-26 and 29-42 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/03/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mollie M. Smith (Reg. Num: 65739) on 02/11/2022.


Listing of Claims:
21.	(Currently Amended) A method to provide people cards on a user interface, the method comprising:
determining a user interest, in a person of interest, from a user;
determining a user context of the user and a relevant person context of the person of interest, the user context comprising an organizational position of the user, 
acquiring personal data about the person of interest, the personal data selected based on the user context and the relevant person context;
grouping the personal data about the person of interest into a plurality of categories, the categories comprising at least some of insights and actions, contact details of the person of interest, organizational relationships, group memberships, conversations, events, or documents;
based on the user context and the relevant person context, determining a ranked subset of the categories of the personal data; 
presenting on the user interface a people card that represents the person of interest; and
presenting a list of at least a portion of the ranked subset of the categories of the personal data on the people card that represents the person of interest.


a communication interface configured to facilitate communication;
a memory configured to store instructions; and
one or more processors coupled to the memory and configured to execute a people service, wherein the people service is configured to:
in response to receiving detection of a user interest by the user in a person of interest from a client application, determine a user context of the user and a relevant person context of the person of interest, the user context comprising an organizational position of the user, working hours of the user, an application employed by the user, or a platform employed by the user;
retrieve a set of personal data associated with the person of interest, the personal data selected based on the user context and the relevant person context;
group the personal data associated with the person of interest into a plurality of categories;
determine a ranked and ordered subset of the categories of the personal data based on the user context and the relevant person context of the person of interest;
present on the user interface a people card that represents the person of interest; 
provide a list of at least a portion of the ranked and ordered subset of the categories of the personal data on the people card that represents the person of interest;

store a portion of the personal data at a server cache for rapid retrieval by the user, the portion selected based at least in part on the user behavior information.

37.	(Currently Amended) At least one computer-readable storage medium having embodied thereon computer-usable instructions which, when executed by at least one processor, implement a method to provide people cards on a user interface, the method comprising:
determining a user interest, in a person of interest, from a user;
determining a user context of the user and a relevant person context of the person of interest, the user context comprising an organizational position of the user, 
acquiring personal data about the person of interest, the personal data selected based on the user context and the relevant person context;
grouping the personal data about the person of interest into a plurality of categories, the categories comprising at least some of insights and actions, contact details of the person of interest, organizational relationships, group memberships, conversations, events, documents, work experience, skills, endorsements, or current activities;
based on the user context and the relevant person context, determining a ranked subset of the categories of the personal data; 

presenting a list of at least a portion of the ranked subset of the categories of the personal data on the people card on the user interface.



















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “determining a user context of the user and a relevant person context of the person of interest, the user context comprising an organizational position of the user, working hours of the user, an application employed by the user, or a platform employed by the user; grouping the personal data about the person of interest into a plurality of categories, the categories comprising at least some of insights and actions, contact details of the person of interest, organizational relationships, group memberships, conversations, events, or documents; based on the user context and the relevant person context, determining a ranked subset of the categories of the personal data; presenting a list of at least a portion of the ranked subset of the categories of the personal data on the people card that represents the person of interest” as stated in claim 21 (and similarly in claims 29 and 37).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 21-26 and 29-42 indicated that claims 21-26 and 29-42 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446